Title: On the Conduct of Lord Hillsborough, [beginning of August 1772?]
From: Franklin, Benjamin
To: 


Because this essay exists only in a copy, it cannot be accurately dated. It was written for the public, to turn it against the Minister and his policies, at a time when Hillsborough’s political fortunes were declining and before his resignation became known during the first week in August. His replacement by Lord Dartmouth, a happy event for Franklin, led him to withhold the essay in the hope that the American Department would pursue a more enlightened policy. By the following summer his hope was wearing thin, and he published much of the substance of this paper, sharpened by mordant satire, in “Rules by Which a Great Empire May Be Reduced to a Small One.” Not long afterward the hope vanished: he concluded that the new Secretary was as uncompromising as the old one, and decided to print the original essay with a preface to explain his reasons. His returning to the same attack indicates that he regarded it as powerful, and it is therefore worth examining as an illustration of his polemical technique.
The essay was propaganda, an attempt to pin the shortcomings of British policy on one man and, by discrediting him, to bring about a more enlightened policy. The Massachusetts House of Representatives led the opposition to the Townshend Acts in 1768, Franklin argues, by petitioning against them and urging other colonies to follow suit; what he does not say, presumably because he wished to avoid controversy on the constitutional point, is that the Massachusetts petition denied Parliament’s right to levy the Townshend duties. Hillsborough’s determination to prevent concurrent petitions, the argument continues, made him demand that the House rescind its action in calling for them and that the other colonial assemblies refrain from answering the call, on pain of dissolution—an unconstitutional interference with each legislature’s freedom of action and right to petition, for which the Secretary should have been impeached. His motives were irrelevant, Franklin adds; only his conduct is at issue.
But his conduct cannot in fact be divorced from his motives. The Americans were ready to believe the worst of him, for since 1767 the fear had been growing, particularly in Massachusetts, that their grievances were not being heard in London. Petitions were sent through improper channels, they were told, or couched in improper language; this stickling for form and ignoring of substance appeared to them to be a mere pretext for keeping their arguments from reaching the King and Parliament. They had a case, as Franklin would have been the first to agree; the question is whether he was justified in laying the onus on Hillsborough, by representing his order to rescind a vote and threat to dissolve the colonial legislatures as an attack on their right to petition. If so, the Earl was responsible for denying a basic provision of the Bill of Rights.
The particular petition which started the whole affair did reach the King by way of his Minister, who in receiving and forwarding it ignored technical shortcomings that he might have used for stopping it. Franklin does not mention this concession, but concentrates on the effort to have the vote on the circular letter rescinded in Massachusetts and action on it quashed in other colonies. These two aspects of the Secretary’s behavior, accepting the petition and assailing it, seem paradoxical; and as Franklin presents the case they were. They can be reconciled, nevertheless, on the assumption that Hillsborough was acting on the narrow legal grounds so dear to Whitehall, and in the long run so fatal to the empire.
British authorities held that each colonial assembly had power to legislate, with the assent of the council and governor and the approval of the crown, for its own province alone; it had no power to act in a way that affected other colonies. The resolution calling for other petitions was designed to create the “unwarrantable Combination” of the Hillsborough letter that Franklin quotes, in other words intercolonial opposition to the sovereignty of Parliament expressed in the Declaratory Act. Such opposition was unconstitutional; so also, therefore, was the action that instigated it. Hillsborough required the resolution, not the petition, to be rescinded; and his circular letter to the other governors followed the same line. Each was instructed to prorogue or dissolve his assembly if it insisted on receiving and debating the communication from Massachusetts; nothing was said about acting if the legislature petitioned independently. The Minister and the government believed that collaboration between the colonies would, in his phrase, “subvert the true Spirit of the Constitution.” Franklin, intentionally or unintentionally, passed over this issue and attacked Hillsborough for what, strictly speaking, he had not done—but what the reader would naturally assume that he had done.
If the Secretary was technically innocent, he was also politically unwise. The timing of his letters to the governors made him appear to be stifling colonial grievances and curtailing freedom of debate, and his intemperate language greatly strengthened that impression. Appearances, as Franklin pointed out, were all-important, although not to the minds in Whitehall. The whole episode illustrates how little thought was given there to the way Americans would construe British policy, and to the dangers inherent in the letter of the law.
 
Sir,
[Beginning of August?, 1772]
It is a bad Temper of Mind that takes a Delight in Opposition, and is ever ready to Censure Ministry in the gross, without Discrimination. Charity should be willing to believe that we never had an Administration so bad, but there might be some good and some wise Men in it; and that even such is our Case at present. The Scripture saith, By their Works shall ye know them. By their Conduct then, in their respective Departments, and not by their Company, or their Party Connections should they be distinctly and separately judged.
One of the most serious Affairs to this Nation that has of late required the Attention of Government, is our Misunderstanding with the Colonies. They are in the Department of Lord Hillsborough; and from a prevailing Opinion of his Abilities, have been left by the other Ministers very much to his Management. If then our American Business has been conducted with Prudence, to him chiefly will be due the Reputation of it.
Soon after the Conclusion of the last War, it became an Object with the Ministers of this Country to draw a Revenue from America. The first Attempt was by a Stamp Act. It soon appeared, that this Step had not been well considered; that the Rights, the Ability, the Opinions and Temper of that great People had not been sufficiently attended to: They complained, that the Tax was unnecessary, because their Assemblies had ever been ready to make voluntary Grants to the Crown in Proportion to their Abilities, when duly required so to do; and unjust, because they had no Representative in the British Parliament, but had Parliaments of their own, wherein their Consent was given as it ought to be in Grants of their own Money. I do not mean to enter into this Question. The Parliament repealed the Act as inexpedient, but in another Act asserted a Right of Taxing America. And in the following Year laid Duties on the Manufactures of this Country exported thither. On the Repeal of the Stamp-Act, the Americans had returned to their wonted Good Humour and Commerce with Britain; but this new Act for laying Duties renewed their Uneasiness. They were long since forbidden by the Navigation Act to purchase Manufactures of any other Nation, and supposing that Act well enforced, they saw that by this indirect Mode, it was in the Power of Britain to burthen them as much as by any direct Tax, unless they could lay aside the Use of such Manufactures as they had been accustomed to purchase from Britain, or make the same themselves.
In this Situation were Affairs when my Lord H. entred on the American Administration. Much was expected from his supposed Abilities, Application and Knowledge of Business in that Department. The News-papers were filled with his Panegyrics, and our Expectations raised, perhaps inconveniently.
The Americans determined to petition their Sovereign, praying his gracious Interposition in their favour with his Parliament, that the Imposition of these Duties which they considered as an Infringement of their Rights, might be repealed. The Assembly of the Massachusetts-Bay had Voted that it should be proposed to the other Colonies to concur in that Measure. This, for what Reason I do not easily conceive, gave great offence to his Lordship; and one of his first Steps was to prevent these concurring Petitions. To this End, he sent a Mandate to that Assembly (the Parliament of that Country) requiring them to Rescind that Vote and desist from the Measure, threatning them with Dissolution in case of Disobedience. The Governor communicated to them the Instructions he received to that purpose. They refused to obey, and were dissolved! Similar Orders were sent at the same time to the Governors of the other Colonies, to dissolve their respective Parliaments, if they presumed to accede to the Boston Proposition of Petitioning his Majesty, and several of them were accordingly dissolved.
Bad Ministers have ever been averse to the Right Subjects claim of petitioning and remonstrating to their Sovereign: For thro’ that Channel the Prince may be apprized of the Mal-Administration of his Servants; they may sometimes be thereby brought into Danger; at least such Petitions afford a Handle to their Adversaries, whereby to give them Trouble. But as the Measure to be complained of, was not his Lordship’s, it is rather extraordinary that he should thus set his Face against the intended Complaints. In his angry Letters to America, he called the Proposal of these Petitions, a “Measure of most dangerous and factious Tendency, calculated to enflame the Minds of his Majesty’s Subjects in the Colonies, to promote an unwarrantable Combination, and to excite and encourage an open Opposition to and denial of the Authority of the Parliament, and to subvert the true Spirit of the Constitution; and directed the Governors immediately on the Receipt of these Orders, to exert their utmost Influence to defeat this Flagitious Attempt.”
Without entring into the particular Motives to this Piece of his Lordship’s Conduct, let us consider a little the Wisdom of it. When Subjects conceive themselves oppressed or injured, laying their Complaints before the Sovereign or the governing Powers, is a kind of Vent to Griefs that gives some Ease to their Minds; the Receiving with at least an Appearance of Regard their Petitions, and taking them into Consideration, gives present Hope, and affords time for the cooling of Resentment; so that even the Refusal, when decently express’d and accompanied with Reasons, is made less unpleasant by the Manner, is half approved, and the rest submitted to with Patience. But when this Vent to popular Discontents is deny’d, and the Subjects are thereby driven to Desperation, infinite Mischiefs follow. Many Princes have lost Part, and some the whole of their Dominions, and some their Lives, by this very Conduct of their Servants. The Secretary for America therefore seems in this Instance not to have judged rightly for the Service of his excellent Master.
But supposing the Measure of discouraging and preventing Petitions a right one, were the Means of effecting this End judiciously chosen? I mean, the threatening with Dissolution and the actual dissolving of the American Parliaments. His Lordship probably took up the Idea from what he knows of the State of Things in England and Ireland, where to be rechosen upon a Dissolution, often gives a Candidate great Trouble, and sometimes costs him a great deal of Money. A Dissolution may therefore be both Fine and Punishment to the Members, if they desire to be again returned. But in most of the Colonies there is no such Thing as standing Candidate for Election. There is neither Treating nor Bribing. No Man even expresses the least Inclination to be chosen. Instead of humble Advertisements intreating Votes and Interest, you see before every new Election, Requests of former Members, acknowledging the Honour done them by preceeding Elections, but setting forth their long Service and Attendance on the Public Business in that Station, and praying that in Consideration thereof some other Person may now be chosen in their Room. Where this is the Case, where the same Representatives may be and generally are after a Dissolution chosen without asking a Vote or giving even a Glass of Cyder to any Elector, is it likely that such a Threat could contribute in the least to answer the End proposed? The Experience of former Governors, might have instructed his Lordship that this was a vain Expedient. Several of them, misled by their English Ideas, had tried this Practice to make Assemblies submissive to their Measures, but never with Success. By the Influence of his Power in granting Offices, a Governor naturally has a Number of Friends in an Assembly; these, if suffered to continue, might, tho’ a Minority, frequently serve his Purposes, by promoting what he wishes, or obstructing what he dislikes. But if, to punish the Majority, he in a Pet dissolves the House, and orders a new Election, he is sure not to see a single Friend in the new Assembly. The People are put into an ill Humour by the Trouble given them, they resent the Dissolution as an Affront, and leave out every Man suspected of having the least Regard for the Governor. This was the very Effect of my Lord’s Dissolutions in America, and the new Assemblies were all found more untractable than the old ones.
But besides the Imprudence of this Measure, was it constitutional? The Crown has doubtless the Prerogative of dissolving Parliaments, a Prerogative lodged in its hands for the Publick Good, which may in various Instances require the Use of it. But should a King of Great-Britain demand of his Parliament a Rescission of any Vote they had passed, or forbid them to petition the Throne, on pain of Dissolution, and actually dissolve them accordingly, I humbly conceive the Minister who advised it would run some hazard—of Censure at least,—for thus using the Prerogative to the Violation of common Right, and Breach of the Constitution. The American Assemblies have indeed no Means of impeaching such a Minister; but there is an Assembly, the Parliament of England, that have that Power, and in a former Instance exercised it well, by impeaching as great a Man, (Lord Clarendon) for having (tho’ in one Instance only) endeavoured to introduce arbitrary Government into the Colonies.
The Effect this Operation of the American Secretary had in America, was not a Prevention of those Petitions, as he intended, but a Despair in the People of any Success from them, since they could not pass to the Throne but thro’ the Hands of one who shewed himself so extremely averse to the Existence of them. Thence arose the Design of interesting the British Merchants and Manufacturers in the Event of their Petitions, by Agreements not to import Goods from Great Britain till their Grievances were redressed. Universal Resentment occasioned these Agreements to be more generally entred into, and the sending Troops to Boston, who daily insulted the Assembly and Townsmen, instead of terrifying into a Compliance with his Measures, served only to exasperate and sour the Minds of People throughout the Continent, make Frugality fashionable when the Consumption of British Goods was the Question, and determine the Inhabitants to exert every Nerve in establishing Manufactures among themselves.
Boston having grievously offended his Lordship, by the refractory Spirit they had shown in re-chusing those Representatives, whom he esteemed Leaders of the Opposition there, he resolved to punish that Town by removing the Assembly from thence to Cambridge, a Country Place about four Miles distant: Here too his Lordship’s English and Irish Ideas seem to have misled him. Removing a Parliament from London or Dublin where so many of the Inhabitants are supported by the Expence of such a Number of Wealthy Lords and Commoners, and have a Dependance on that Support, may be a considerable Prejudice to the City deprived of such Advantage; but the Removal of the Assembly, consisting of frugal honest Farmers, from Boston, could only affect the Interest of a few poor Widows who keep Lodging-houses there. Whatever Manufactures the Members might want, were still purchased at Boston. They themselves, indeed, suffered some Inconvenience, in being perhaps less commodiously lodged, and being at a Distance from the Records; but this, and the keeping them before so long prorogued, when the Publick Affairs required their Meeting, could never reconcile them to Ministerial Measures, it could serve only to put them more out of Humour with Britain and its Government so wantonly exercised, and to so little purpose. Ignorance alone of the true State of that Country, can excuse, (if it may be excused) these frivolous Proceedings.
To have good Ends in View and to use proper Means to obtain them, shows the Minister to be both good and wise. To pursue good Ends by improper Means, argues him tho’ good to be but weak. To pursue bad Ends by artful Means, shows him to be wicked tho’ able. But when his Ends are bad, and the Means he uses improper to obtain those Ends, what shall we say of such a Minister? Every Step taken for some time past in our Treatment of America, the suspending their Legislative Powers, for not making Laws by Direction from hence; the countenancing their Adversaries by Rewards and Pensions paid out of the Revenues extorted from them by Laws to which they have not given their Assent; the sending over a set of rash, indiscreet Commissioners to collect that Revenue, who by insolence of Behaviour, harrassing Commerce, and perpetually accusing the good People (out of whose Substance they are supported) to Government here, as Rebels and Traitors, have made themselves universally odious there, but here are caressed and encouraged; together with the arbitrary Dissolution of Assemblies, and the Quartering Troops among the People, to menace and insult them; all these Steps, if intended to provoke them to Rebellion that we might take their Lives and confiscate their Estates, are proper Means to obtain a bad End: But if they are intended to conciliate the Americans to our Government, restore our Commerce with them, and secure the Friendship and Assistance which their growing Strength, Wealth, and Power may in a few years render extremely valuable to us, can any thing be conceived more injudicious, more absurd! His Lordship may have in general a good Understanding, his Friends say he has; but in the Political Part of it there must surely be some Twist, some extreme Obliquity.
A Well-wisher TO THE King AND ALL HIS Dominions.
